Citation Nr: 0106766	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected disability pension to 
include consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The 
September 1999 RO decision that denied entitlement to a 
nonservice-connected disability pension included 
consideration on an extra-schedular basis.  


REMAND

The veteran has claimed entitlement to nonservice-connected 
pension.  The RO in 1999 noted the following disabilities and 
ratings: status post torn left medial meniscus 10 percent; 
cervical condition with spasm with left shoulder involvement 
20 percent; thoracic spine spondylosis 10 percent and right 
carpal tunnel syndrome, 10 percent disabling.  The combined 
disability rating is 40 percent.  The veteran was born in 
October 1952.  He did not report his education level.  He 
last worked in June 1998 as a security guard.  

In a VA Form 9 that was received at the RO in December 1999, 
the veteran alleged that he was unable to work due, in 
pertinent part, to low back pain and also a hiatal hernia, 
which has not been rated.  The veteran's representative has 
noted in a February 2000 statement that the veteran has 
alleged that he has low back problems that were not addressed 
in the rating decision or statement of the case pertaining to 
this claim.  

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to disabilities that are not the result 
of his own willful misconduct.  38 U.S.C.A. § 1521 (West 
1991).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has provided an analytical 
framework for application in pension cases.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The holdings in these cases are to the combined 
effect that VA has a duty to ensure that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); that the "average person" and "unemployability" tests 
are both applied; and that if the benefit may not be awarded 
under the "average person" or "unemployability tests", a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.15 (2000) 
and mandates that total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person. The unemployability (or 
subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 
C.F.R. §§ 3.321(b)(2) and 4.17 (2000) and mandates that where 
it is shown that a veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 (2000), and it is shown that 
they are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantially gainful employment.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to non 
service-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such duty includes obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000 (to be codified at 38 U.S.C.A. § 
5103A(a)(1)-(3)(d)).  In a nonservice-connected pension case, 
VA's duty to assist specifically includes obtaining an 
opinion as to the effect of all of a veteran's 
disability/disabilities on his ability to work.  See, e.g., 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16 (2000).

The existing claims file currently contains no opinion based 
on consideration of the combined impact of all the veteran's 
demonstrated and claimed disabilities on his employability.  
Thus, further development pertinent to that question is 
necessary in this case.

Accordingly, this case is returned for the following:

1.  The RO should contact the veteran and 
advise him he has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised to submit 
and/or identify and provide the 
appropriate release for additional 
records pertinent to the severity of his 
claimed disabilities and/or the impact of 
such on his ability to maintain 
employment.

2.  The RO should schedule a general 
medical examination for the veteran.  The 
entire claims file and a separate copy of 
this remand MUST be made available to the 
examiner in conjunction with the 
examination.  The examiner should 
identify all existing disabilities, 
physical and mental, and evaluate the 
severity of each of, particularly as such 
results in impairment of industrial 
capacity.  The examiner is requested to 
comment on whether any individual 
disability or any combination of such 
preclude the veteran from gainful 
employment, taking into account his age 
and educational, and vocational 
backgrounds.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After all indicated development has 
been completed, to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should re-adjudicate the veteran's 
claim of entitlement to pension benefits, 
considering whether referral is warranted 
under 38 C.F.R. § 3.321, and ensuring 
that all of the veteran's disabilities 
have been separately rated.  

If the benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




